Order issued September     ig , 2012




                                             In The
                                (Court of Apprats
                        JJiftI1Distrirt Lii . .exasat Dallas
                                       No. 05-12-00863-CR


                         FRANK LAWRENCE CROUSE, Appellant
                                              V.
                             THE STATE OF TEXAS, Appellee


                                           ORDER

        The Court GRANTS appellant's August 30, 2012 motion for extension of time to file the

reporter's record.